DETAILED ACTION
Claims 1-20 are allowed.
This office action is responsive to the amendment filed on 06/02/22.  As directed by the amendment: claims 1, 3, 8, and 10 have been amended; and no claims have been cancelled nor added.  Thus, claims 1-20 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a laser peening processing apparatus comprising the claimed laser oscillator, irradiation system which includes a nozzle comprising a light shielding material for shielding scattering lights of the laser light with the nozzle being coupled to the laser oscillator, and an elastic body that is contacted to the workpiece and attached to the nozzle as recited in Claim 1.  Furthermore, the aforementioned limitations of claim 1 are somewhat similarly recited in independent claim 3.   
          The closest prior art references of record are “Femtosecond laser peening of 2024 aluminum alloy without a sacrificial overlay under atmospheric conditions”, Tomokazu Sano, February 2017 (hereafter Sano) and Takahashi (WO 2015008482).  With regard to the primary citation Sano, FIG. 1A illustrates the experimental setup of the laser irradiation system which includes a convex lens; however, no nozzle with a light shielding material nor an elastic body is taught by the prior art citation.  Referring to Figs. 1a and 1b, Takahashi, the laser processing apparatus includes an oscillation device 1, a reflection mirror 21, a condenser lens 22, and a holding device 3. The oscillation device 1 includes a laser light source 11, a laser control unit 12, and a beam shaping I dividing unit 13. The holding device 3 includes a holding unit 31 and an XYZ axis stage 32. A broken line with an arrow indicates a laser processing beam 51 for performing ablation processing, and a one-dot broken line with an arrow indicates a debris removal beam 52 for removing debris. Instead of moving the workpiece 4 by the XYZ axis stage 32, the laser processing beam 51 and debris are configured by using a configuration in which the oscillation device 11, the reflecting mirror 21, and the condenser lens 22 are moved together, or using a galvano scanner. The irradiation position of the removal beam 52 may be moved Alternatively, the laser processing beam 51 and the debris removal beam 52 may be moved while moving the workpiece 4. See pages 2-3 of translation of Takahashi.   However, there is no teaching of a nozzle comprising a light shielding material for shielding scattering lights of the laser light or of an elastic body that is contacted to the workpiece, and the elastic body attached to the nozzle.  Further, the secondary citation fails to cure the aforementioned deficiency of the primary citation.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus the independent claims read over the prior art of record and are considered to have allowable subject matter.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761